United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 12, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-60343
                         Summary Calendar



SHARON L. ANDERSON,

                                    Plaintiff-Appellant,

versus

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY,
A Subsidiary of Unumprovident Corporation,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                       USDC No. 2:02-CV-92
                      --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Sharon L. Anderson appeals the magistrate judge’s judgment

granting Provident Life and Accident Insurance Company’s (PLAC)

motion for summary judgment and dismissing her complaint seeking

to collect benefits under a long term disability insurance policy

issued by PLAC.   Anderson argues that the denial of benefits

was an abuse of discretion in light of her treating physician’s




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60343
                                -2-

opinion that she was totally and permanently disabled from

engaging in her occupation as a bank president.

     PLAC’s medical personnel interpreted the results of clinical

tests undergone by Anderson following corrective coronary

procedures as showing that her condition had improved to the

extent that she was capable of performing her sedentary

occupation.   The administrator was not required to give special

deference to the opinion of Anderson’s treating physician, and

Anderson has not provided a current opinion from her treating

physician or any other medical evidence specifically refuting

the opinions of the PLAC medical personnel.   See The Black &

Decker Disability Plan v. Nord, 123 S. Ct. 1965, 1970-72 (2003).

Thus, the administrator’s denial of disability benefits was

not an arbitrary decision constituting an abuse of discretion.

Meditrust Fin. Servs. Corp. v. Sterling Chems. Inc., 168 F.3d

211, 213-215 (5th Cir. 1999).

     Because Anderson did not argue below that the PLAC should

have obtained an independent medical review of her condition, she

is not entitled to review of that issue for the first time on

appeal.   Bourgeois v. Pension Plan for the Employees of Sante Fe

Int’l Corps, 215 F.3d 475, 480 n.14 (5th Cir. 2000).

     The magistrate judge’s judgment granting PLAC’s motion for

summary judgment and dismissing Anderson’s complaint is AFFIRMED.